

115 S1898 IS: Repeal and Refund Act
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1898IN THE SENATE OF THE UNITED STATESSeptember 28, 2017Mr. Daines introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to retroactively repeal the individual mandate for
			 health insurance.
	
 1.Short titleThis Act may be cited as the Repeal and Refund Act. 2.Repeal of individual mandate (a)Repeal of requirement To maintain minimum essential coverage (1)In generalThe Internal Revenue Code of 1986 is amended by striking chapter 48.
				(2)Conforming amendments
					(A)Amendments related to the Internal Revenue Code of 1986
 (i)Section 36B of the Internal Revenue Code of 1986 is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (g) the following new subsection:
							
 (g)Minimum essential coverageFor purposes of this section— (1)In generalThe term minimum essential coverage means any of the following:
 (A)Government sponsored programsCoverage under— (i)the Medicare program under part A of title XVIII of the Social Security Act,
 (ii)the Medicaid program under title XIX of the Social Security Act, (iii)the CHIP program under title XXI of the Social Security Act,
 (iv)medical coverage under chapter 55 of title 10, United States Code, including coverage under the TRICARE program,
 (v)a health care program under chapter 17 or 18 of title 38, United States Code, as determined by the Secretary of Veterans Affairs, in coordination with the Secretary of Health and Human Services and the Secretary,
 (vi)a health plan under section 2504(e) of title 22, United States Code (relating to Peace Corps volunteers), or
 (vii)the Nonappropriated Fund Health Benefits Program of the Department of Defense, established under section 349 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 1587 note).
 (B)Employer-sponsored planCoverage under an eligible employer-sponsored plan. (C)Plans in the individual marketCoverage under a health plan offered in the individual market within a State.
 (D)Grandfathered health planCoverage under a grandfathered health plan. (E)Other coverageSuch other health benefits coverage, such as a State health benefits risk pool, as the Secretary of Health and Human Services, in coordination with the Secretary, recognizes for purposes of this subsection.
 (2)Eligible employer-sponsored planThe term eligible employer-sponsored plan means, with respect to any employee, a group health plan or group health insurance coverage offered by an employer to the employee which is—
 (A)a governmental plan (within the meaning of section 2791(d)(8) of the Public Health Service Act), or (B)any other plan or coverage offered in the small or large group market within a State.
										Such term shall include a grandfathered health plan described in paragraph (1)(D) offered in a
 group market.(3)Excepted benefits not treated as minimum essential coverageThe term minimum essential coverage shall not include health insurance coverage which consists of coverage of excepted benefits— (A)described in paragraph (1) of subsection (c) of section 2791 of the Public Health Service Act, or
 (B)described in paragraph (2), (3), or (4) of such subsection if the benefits are provided under a separate policy, certificate, or contract of insurance.
 (4)Individuals residing outside united states or residents of territoriesAny applicable individual shall be treated as having minimum essential coverage for any month— (A)if such month occurs during any period described in subparagraph (A) or (B) of section 911(d)(1) which is applicable to the individual, or
 (B)if such individual is a bona fide resident of any possession of the United States (as determined under section 937(a)) for such month.
 (5)Insurance-related termsAny term used in this section which is also used in title I of the Patient Protection and Affordable Care Act shall have the same meaning as when used in such title..
 (ii)Section 36B(c)(2)(B) of such Code is amended to read as follows:  (B)Exception for minimum essential coverageThe term coverage month shall not include any month with respect to an individual if for such month the individual is eligible for minimum essential coverage other than eligibility for coverage described in subsection (g)(1)(C) (relating to coverage in the individual market)..
 (iii)Clauses (i)(I) and (ii) of section 36B(c)(2)(C) of such Code are each amended by striking section 5000A(f)(2) and inserting subsection (g)(2). (iv)(I)Subclause (II) of section 36B(c)(2)(C)(i) of such Code is amended by striking (within the meaning of section 5000A(e)(1)(B)).
 (II)Paragraph (2) of section 36B(c) of such Code is amended by adding at the end the following new subparagraph:
								
 (D)Required contributionFor purposes of subparagraph (C)(i)(II), the term required contribution means— (i)in the case of an individual eligible to purchase minimum essential coverage consisting of coverage through an eligible employer-sponsored plan, the portion of the annual premium which would be paid by the individual (without regard to whether paid through salary reduction or otherwise) for self-only coverage, or
 (ii)in the case of an individual eligible only to purchase minimum essential coverage described in subsection (g)(1)(C), the annual premium for the lowest cost bronze plan available in the individual market through the Exchange in the State in the rating area in which the individual resides (without regard to whether the individual purchased a qualified health plan through the Exchange), reduced by the amount of the credit allowable under subsection (a) for the taxable year (determined as if the individual was covered by a qualified health plan offered through the Exchange for the entire taxable year)..
 (v)Section 162(m)(6)(C)(i) of such Code is amended by striking section 5000A(f) and inserting section 36B(g). (vi)Subsections (a)(1) and (b)(1) of section 4980H of such Code are each amended by striking section 5000A(f)(2) and inserting section 36B(g)(2).
 (vii)Section 4980I(f)(1)(B) of such Code is amended by striking section 5000A(f) and inserting section 36B(g). (viii)Section 6056(b)(2)(b) of such Code is amended by striking section 5000A(f)(2) and inserting section 36B(g)(2).
 (ix)The table of chapters of the Internal Revenue Code of 1986 is amended by striking the item relating to chapter 48.
						(B)Amendments related to the Patient Protection and Affordable Care Act
 (i)Section 1251(a)(4)(B)(ii) of the Patient Protection and Affordable Care Act is amended by striking section 500A(f)(2) and inserting section 36B(g)(2). (ii)Section 1302(e)(2) of such Act is amended to read as follows:
							
 (2)Individuals eligible for enrollmentAn individual is described in this paragraph for any plan year if the individual has not attained the age of 30 before the beginning of the plan year..
 (iii)Section 1311(d)(4) of such Act is amended by striking subparagraph (H). (iv)Section 1312(d)(4) of such Act is amended by striking section 5000A(f) and inserting section 36B(g).
 (v)Section 1363(e)(1)(C) of such Act is amended— (I)by striking section 5000A(f) and inserting section 36B(g), and
 (II)by striking or is eligible for an employer-sponsored plan that is not affordable coverage (as determined under section 5000A(e)(2) of such Code) and inserting or who is eligible for an employer-sponsored plan and whose household income for the taxable year described in section 1412(b)(1)(B) is less than the amount of gross income specified in section 6012(a)(1) of the Internal Revenue Code of 1986 with respect to the taxpayer.
 (vi)Section 1332(a)(2)(D) of such Act is amended by striking 36B, 4980H, and 5000A and inserting 36B and 4980H. (vii)Section 1401(c)(1)(A)(iii) of such Act is amended by striking section 5000A(f) and inserting section 36B(g).
 (viii)Section 1411(a) of such Act is amended— (I)by inserting and at the end of paragraph (2),
 (II)in paragraph (3)— (aa)by striking and section 5000A(e)(2), and
 (bb)by striking , and and inserting a period, and (III)by striking paragraph (4).
 (ix)Section 1411(b)(4)(C) of such Act is amended by striking 5000A(e)(1)(B) and inserting 36B(c)(2)(D). (x)Section 1411(b) of such Act is amended by striking paragraph (5).
 (xi)Section 1411(e)(4)(B) of such Act is amended by striking clause (iv). (C)Other conforming amendmentsSection 2715(b)(3)(G)(i) of the Public Health Service Act is amended by striking section 5000A(f) and inserting section 36B(g).
 (3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2013.
				(b)Repeal of reporting of health insurance coverage
 (1)In generalPart III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by striking subpart D.
				(2)Conforming amendments
 (A)Section 6056(d) of the Internal Revenue Code of 1986 is amended to read as follows:  (d)Coordination with other requirementsTo the maximum extent feasible, the Secretary may provide that any return or statement required to be provided under this section may be provided as part of any return or statement required under section 6051..
 (B)Section 6724(d)(1)(B) of such Code is amended by inserting or at the end of clause (xxiii), by striking clause (xxiv), and by redesignating clause (xxv) as clause (xxiv).
 (C)Section 6724(d)(2) of such Code is amended by inserting or at the end of subparagraph (FF), by striking subparagraph (GG), and by redesignating subparagraph (HH) as subparagraph (GG).
 (D)Subsection (c) of section 1502 of the Patient Protection and Affordable Care Act is repealed. (E)The table of subparts for part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by striking the item relating to subpart D.
 (3)Effective dateThe amendments made by this subsection shall apply to calendar years beginning after December 31, 2013.
				(c)Taxpayer refund program
 (1)In generalThe Secretary of the Treasury shall implement a program under which taxpayers who have paid a penalty under section 5000A of the Internal Revenue Code of 1986 for any taxable year receive 1 payment in refund of all such penalties paid, without regard to whether or not an amended return is filed. Such payment shall be made not later than April 15, 2018.
 (2)Waiver of statute of limitationsSolely for purposes of claiming the refund under paragraph (1), the period prescribed by section 6511(a) of the Internal Revenue Code of 1986 with respect to any payment of a penalty under section 5000A shall be extended until the date prescribed by law (including extensions) for filing the return of tax for the taxable year that includes December 31, 2017.